Title: To Thomas Jefferson from Albert Gallatin, 12 February 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        on or before 12 Feb. 1805
                     
                  
                  
                     Louisiana—“that the acquisition may pay for itself before we are called on, & keep down the accruing interest” had, I think, be better omitted, or at least modified—It is rather going too far in saying that such event is probable—it is barely possible—
                  “the larger our association the less will it be shaken by local passions”—is not this doubtful & too generally expressed?
                  
                     Religion—may not another expression be substituted to that of sects?
                  I had rather not to particularise the act of fasting praying &.— as things which ought not to be prescribed or controled by the general government. The sentiment is certainly true; but it implies censure not only on predecessors, but on the State Governors, City Mayors &c who, though they have no more authority under the States, than the President under the general Governments, for that object, have nevertheless issued proclamations of that kind.
                  
                     Indians “the virtues” is too general; they have but a few—I think very few—As it relates to the moral causes which prevent their improvement, I think licentiousness to be the principal, and the consequent want of the social institutions which establish & secure property & marriage to be the greatest obstacles to civilization. But supposing even the whole of what is stated on that subject in the speech to be correct, the allusion to old school doctrines & to New England habits appears to me inexpedient, and I would strike at least from “great efforts” to “same land”.
                  
                     Press—Would it not be better to suppress all which may be considered as expressions of personal feelings. Say from “valuing characters” to “indignation” Yet, the idea that the licentiouness of the press lessens its usefulness should not be omitted. In the remainder of that article there is perhaps more said on the subject of the re-election then is necessary—
                  Those two heads Indians & Press appear to me susceptible of improvement, & if the President should think it proper to expurge any considerable part will of course require some new modifications in the arrangement.
                  For the same reasons which made me object to the general plan of the speech, I would suggest the propriety of dilating more on what is due, in the beneficial results of administration, to the legislative acts of Congress and to the people themselves both as electors of Congress & as influencing measures by the weight of public opinion. The more that has been done shall in the speech be ascribed to others than the executive, the less shall any imputation of self applause attach to it—
               